EXHIBIT 99.1 Bangkok Thailand, & Las Vegas, USA (PRWEB) October 7, 2009 Carbon Credits International Inc. commenced in conjunction with Carbon Reducer Industries Ltd. a new sophisticated internet sales platform under the URL: www.carbon-reducer.com The new website www.carbon-reducer.com is designed to showcase the energy efficiency products and is the first step in what will be several advances within the Company. The Electricity power optimisation solutions are targeting the domestic/Home & building owners as our products simply improve the quality of the existing power distributed from the electricity grid, as it enters commercial or residential premises. Pursuant to that, it saves between 10-35% on your electricity bill and provides an equal carbon reduction in reference towards the Carbon Reduction Commitment (CRC), the UK's first mandatory carbon trading scheme. Mr. Schulte stated: "The website is still in Beta and will remain as such as there will be added more modules, targeting a country by country. Nevertheless, we received already over 50 inquiries and foresee a high quantity Global interest." This new internet platform will allow Carbon Credits International Inc. to establish a greater profit margin and increasing the marketability of the energy efficiency products globally. Contact: Carbon Credits International, Inc.
